DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A, drawn to a controller configured to accept PWB data to operate the function head and the positioner to effect reprinting one or more of the printed conductors in response to test input indicating the one or more printed conductors fail testing for claims 1-9.
Species B, drawn to a controller configured to accept PWB data to operate the function head and the positioner to effect generation of alignment structure data, based on the PWB data, which defines nonconductive alignment structures configured to align electrical components with the conductive pads when the components are installed on the conductive pads for claims 10-16.
	Species C, drawn to a controller configured to accept data identifying areas of the substrate requiring stiffening and generate stiffening structure data for directing printing of the nonconductive material to form a stiffening support; and to operate the function head and the positioner to effect printing on the substrate the nonconductive material to form the stiffening structure when the function head has the nonconductive material print head installed for claim 17. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  There is no generic claim.

If applicant elects Species B, then the sub-species are follow:
Species BA, drawn to a nonconductive alignment structures include a nonconductive wall for claim 11.
Species BB, drawn to a nonconductive alignment structures include a nonconductive bosses for claims 12-15.
Species BBA, drawn to L-shaped for the nonconductive bosses for claim 13.
 Species BBB, drawn to crescent shaped for the nonconductive bosses for claim 14.
Species BBC, drawn to round dots for the nonconductive bosses for claim 13.
Claim 10 is a generic claim.

As a result, the applicant may elect one of the following:
Species A - claims 1-9 will be examined.
Species BA - claims 10, 11 and 16 will be examined.
Species BBA - claims 10, 12, 13 and 16 will be examined.
Species BBB - claims 10, 12, 14 and 16 will be examined.
Species BBC - claims 10, 12, 15 and 16 will be examined.
Species C – claim 17 will be examined.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions Species A to Species C lack unity of invention because the Species do not share the same or corresponding technical feature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729